Citation Nr: 1210568	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-12 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for post-operative bilateral kidney stones. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1975. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of the claim. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination to evaluate the service-connected post-operative bilateral kidney stones was in February 2007.  Accordingly, the Veteran's last examination is over five years old, and is stale.  Therefore, the Board finds that a contemporaneous examination is needed to fairly adjudicate the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

To aid in adjudication, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the service-connected post-operative bilateral kidney stones.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare provider who treated him for kidney stones during the period on appeal.  After securing any necessary authorization, obtain all identified treatment records, to include VA treatment records, if any are identified.  The Veteran must be notified of any unsuccessful attempts made and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  Schedule the Veteran for a VA genitourinary examination to determine the current nature and severity of his bilateral kidney stones.  The examiner must review the claims file and must note that review in the report.  All necessary tests should be conducted and all clinical findings and manifestations of the Veteran's bilateral kidney stones should be reported in detail.  The examiner should specifically address the following:

a) State what, if any, treatment is or was required for the Veteran's kidney stones, including any diet restrictions, drug therapy, or invasive or non-invasive procedures, and report the frequency of any colic experienced by the Veteran.  

b) State whether the Veteran has any indication of renal dysfunction as evidenced by albumin, with or without hyaline casts, in the urine, or granular casts or red blood cells; or whether the Veteran has transient or slight edema or hypertension, and if so, to what degree.

c) State whether the Veteran has any indication of voiding dysfunction as evidenced by urine leakage, frequency, or obstructed voiding.  If so, state whether it is at least as likely as not that those symptoms are etiologically linked to the service-connected disability.  If there is evidence of urine leakage, the examiner should ask the Veteran how often absorbent materials must be changed per day.  If there is urinary frequency, the examiner should ask the Veteran how often voiding occurs during daytime and night time.  If there is obstructed voiding, the examiner should perform appropriate tests to determine the extent of the obstructive symptomatology; and the examiner should obtain a thorough history from the Veteran regarding frequency of urinary tract infections in recent years, including whether any hospitalization was required, and any treatment received.

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

